 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00205-RFB-GWF-
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      BUDDY MILLER,
10
                                         Defendant.
11

12          This matter is before the Court on Heidi A. Ojeda, Esq.’s Sealed Ex Parte Motion to
13   Withdraw as Counsel for Defendant (ECF No. 28) filed on July 17, 2019. Upon review and
14   consideration and with good cause appearing therefor, the Court will grant Ms. Ojeda’s request
15   to withdrawal as counsel.
16          IT IS HEREBY ORDERED that Heidi A. Ojeda, Esq.’s Sealed Ex Parte Motion to
17   Withdraw as Counsel for Defendant (ECF No. 28), is granted.
18          IT IS FURTHER ORDERED that this matter is referred to the Criminal Justice Act
19   Panel for appointment of counsel.
20          IT IS FURTHER ORDERED that counsel shall appear at a hearing before the Court on
21   Friday, July 26, 2019 at 9:30 AM in LV Courtroom 3A.
22          Dated this 18th day of July, 2019.
23

24
                                                            GEORGE FOLEY, JR.
25                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
